Name: Commission Regulation (EC) NoÃ 201/2007 of 23 February 2007 amending Council Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Regulation
 Subject Matter: civil law;  international affairs;  criminal law;  Africa;  defence
 Date Published: nan

 27.2.2007 EN Official Journal of the European Union L 59/73 COMMISSION REGULATION (EC) No 201/2007 of 23 February 2007 amending Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under that Regulation. (2) On 6 February 2007, the Sanctions Committee of the United Nations Security Council amended the list of natural and legal persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1183/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 193, 23.7.2005, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX Annex I to Regulation (EC) No 1183/2005 is amended as follows: (1) The entry Khawa Panga Mandro (alias (a) Kawa Panga, (b) Kawa Panga Mandro, (c) Kawa Mandro, (d) Yves Andoul Karim, (e) Chief Kahwa, (f) Kawa). Date of birth: 20.8.1973. Place of birth: Bunia, Democratic Republic of Congo. Nationality: Congolese. Other information: Ex-President of PUSIC. In prison in Bunia since April 2005. shall be replaced by the following: Khawa Panga Mandro (alias (a) Kawa Panga, (b) Kawa Panga Mandro, (c) Kawa Mandro, (d) Yves Andoul Karim, (e) Chief Kahwa, (f) Kawa, (g) Mandro Panga Kahwa, (h) Yves Khawa Panga Mandro). Date of birth: 20.8.1973. Place of birth: Bunia, Democratic Republic of Congo. Nationality: Congolese. Other information: Ex-President of PUSIC. In prison in Bunia since April 2005. (2) The entry Douglas Mpano. Nationality: Congolese. Other information: Based in Goma. Manager of the Compagnie AÃ ©rienne des Grands Lacs and of Great Lakes Business Company. shall be replaced by the following: Iruta Douglas Mpamo (alias (a) Mpano (b) Douglas Iruta Mpamo). Address: Bld Kanyamuhanga 52, Goma, DRC. Date of birth: (a) 28.12.1965, (b) 29.12.1965. Place of birth: (a) Bashali, Masisi (refers to date of birth (a)), (b) Goma, Democratic Republic of Congo (formerly Zaire) (refers to date of birth (b)). Nationality: Congolese. Other information: Owner/Manager of the Compagnie AÃ ©rienne des Grands Lacs and of Great Lakes Business Company. (3) The entry Dr Ignace Murwanashyaka (alias Ignace). Date of birth: 14.5.1963. Place of birth: Butera, Rwanda. Nationality: Rwandan. Other information: President of FDLR. Resident in Germany. shall be replaced by the following: Dr Ignace Murwanashyaka (alias Ignace). Date of birth: 14.5.1963. Place of birth: (a) Butera, Rwanda, (b) Ngoma, Butare, Rwanda. Nationality: Rwandan. Other information: President of FDLR. Resident in Germany. (4) The entry Laurent Nkunda (alias (a) Laurent Nkunda Bwatare, (b) Laurent Nkundabatware, (c) Laurent Nkunda Mahoro Batware, (d) General Nkunda). Date of birth: 6.2.1967. Place of birth: North Kivu/Rutshuru, democratic Republic of Congo. Nationality: Congolese. Other information: Former RCD-G General. Currently unlocated. Sightings in Rwanda and Goma. shall be replaced by the following: Laurent Nkunda (alias (a) Laurent Nkunda Bwatare, (b) Laurent Nkundabatware, (c) Laurent Nkunda Mahoro Batware, (d) Laurent Nkunda Batware, (e) General Nkunda). Date of birth: (a) 6.2.1967, (b) 2.2.1967. Place of birth: North Kivu/Rutshuru, Democratic Republic of Congo (refers to date of birth (a)). Nationality: Congolese. Other information: Former RCD-G General. Founder, National Congress for the Peoples Defense, 2006; Senior Officer, Rally for Congolese Democracy-Goma (RCD-G), 1998-2006; Officer Rwandan Patriotic Front (RPF), 1992-1998. Currently unlocated. Sightings in Rwanda and Goma.